MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                           FILED
regarded as precedent or cited before any                                              Aug 18 2020, 9:17 am

court except for the purpose of establishing                                               CLERK
                                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                                   Court of Appeals
                                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Alexander L. Hoover                                      Curtis T. Hill, Jr.
Law Office of Christopher G. Walter,                     Attorney General of Indiana
P.C.
Nappanee, Indiana                                        Megan M. Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Richard L. Brown,                                        August 18, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-711
        v.                                               Appeal from the Marshall Superior
                                                         Court
State of Indiana,                                        The Honorable Robert O. Bowen,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         50D01-1611-F4-38



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-711 | August 18, 2020          Page 1 of 5
                                       Statement of the Case
[1]   Richard L. Brown appeals the trial court’s denial of his motion for discharge

      under Indiana Criminal Rule 4(C). We affirm.


                                 Facts and Procedural History
[2]   On November 14, 2016, the State charged Brown with dealing in a narcotic

      drug, as a Level 4 felony, and dealing in a controlled substance, as a Level 5

      felony. That same day, the trial court issued an arrest warrant for Brown.


[3]   Eleven months later, in October of 2017, Brown wrote a letter to the court.

      That letter stated in relevant part as follows:


              My name is Richard Brown S[r.] and I’m writting [sic] in
              regardes [sic] of my court date. I’m asking if you can file a
              motion to transport to establish a court date to get this started so
              I can get the holds they have on me lifted, and so I can enter a
              plea of not guilty . . . .


      Appellant’s App. Vol. II at 38. However, Brown’s letter did not include a

      facility name or location of his apparent incarceration or an inmate number that

      the State or court might have used to locate him.


[4]   In March of 2019, Brown, pro se, filed his motion for discharge pursuant to

      Indiana Criminal Rule 4(C). In that motion, Brown stated that he was entitled

      to be discharged from the pending Level 4 and Level 5 felony charges because

      more than 800 days had passed since he had been “arrested.” Id. at 42. In the

      signature block for his motion, Brown, for the first time, informed the court that


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-711 | August 18, 2020   Page 2 of 5
      he was presently incarcerated at the Westville Correctional Facility and

      included his Department of Correction identification number. Less than one

      week later, the court set Brown’s pending charges for an initial hearing.


[5]   Thereafter, the court denied Brown’s motion for discharge and found him guilty

      of the Level 4 and Level 5 offenses following a bench trial. The court entered

      its judgment of conviction and sentenced Brown accordingly. This appeal

      ensued.


                                     Discussion and Decision
[6]   Brown appeals the trial court’s denial of his motion for discharge under

      Criminal Rule 4(C). As our Supreme Court has stated:


              Criminal Rule 4(C) “provides that a defendant may not be held
              to answer a criminal charge for greater than one year unless the
              delay is caused by the defendant, emergency, or court
              congestion.” Pelley v. State, 901 N.E.2d 494, 497 (Ind. 2009). We
              review a trial court’s ruling on a Rule 4(C) motion for abuse of
              discretion. Bowman v. State, 884 N.E.2d 917, 919 (Ind. Ct. App.
              2008), trans. denied.


      Curtis v. State, 948 N.E.2d 1143, 1148-49 (Ind. 2011) (footnote omitted).


[7]   We have held that a defendant who is incarcerated in one county and charged

      with “unrelated,” new offenses in a second county “must provide formal

      written notice of his incarceration to the court” in the second county “and the

      State to avoid the tolling of the Rule 4(C) clock.” Werner v. State, 818 N.E.2d
26, 31 (Ind. Ct. App. 2004), trans. denied. As we explained:


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-711 | August 18, 2020   Page 3 of 5
              Our judicial system has traditionally required a significant degree
              of formality from its participants, and with good reason. Trial
              courts have substantial case loads and complicated dockets to
              manage, and, if we did not require that litigants communicate
              with each other and the court formally and in writing, the system
              would soon devolve into chaos.
Id.


[8]   There is no question that Brown’s October 2017 letter to the court did not

      provide the court with “formal written notice of his incarceration.” Id. Rather,

      Brown’s October 2017 letter merely alluded to some apparent incarceration

      somewhere. It did not identify where, or even that it was in Indiana, and it did

      not inform the court of an identification number that might have given the court

      and the State a clear basis for locating him. It was not until Brown’s March

      2019 motion for discharge that he provided that information to the court.

      Accordingly, the Rule 4(C) clock was tolled until the court located Brown,

      which happened contemporaneously with his motion for discharge.


[9]   Indeed, Brown does not suggest otherwise on appeal. Rather, he asserts that

      the charges for which he was incarcerated at the Westville Correctional Facility

      were not “unrelated” to the Level 4 and Level 5 charges here. Brown’s

      convictions underlying his incarceration at the Westville Correctional Facility

      were based on controlled drug buys in Pulaski County in April and May of

      2016. The facts underlying his convictions for the Level 4 and Level 5 felonies

      here were based on controlled drug buys in Marshall County in July of 2016.

      The narcotics involved in each county were different narcotics, though the same

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-711 | August 18, 2020   Page 4 of 5
       confidential informant was used for the several drug buys, and Brown notes on

       appeal that Pulaski County and Marshall County “share a common border.”

       Appellant’s Br. at 9. We are not persuaded by Brown’s assertions on appeal.

       We hold that the offenses that led to Brown’s placement at the Westville

       Correctional Facility and the offenses underlying his instant convictions were

       “unrelated” and, as such, the trial court did not err when it denied Brown’s

       motion for discharge.


[10]   Affirmed.


       Bradford, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-711 | August 18, 2020   Page 5 of 5